PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Richard P. Steinke II
Application No. 16/019,393
Filed: June 26, 2018
For: Snap and Lock
:
:
:                     CORRECTED
:	DECISION ON PETITION
:
:
:


The decision mailed April 18, 2022 was mailed in error and hereby VACATED.

This is a corrected decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 23, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any further petition to revive must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency action within the meaning of 5 U.S.C.§ 704.

The application became abandoned for failure s to timely pay the issue fee on or before February 9, 2022, as required by the Notice of Allowance and Fee(s) Due, mailed November 9, 2021, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on February 10, 2022.  A Notice of Abandonment was mailed February 28, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item(s) (1) the required reply.
The petitioner has not complied with the requirements of the Notice to File Corrected Application papers mailed November 17, 2021. The Specification is not in compliance with 37 CFR 1.52(b)(5).  See Notice for more details.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Terri Johnson at (571) 272-2991.  




/TERRI S JOHNSON/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)